UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act Date of Report (Date of earliest event reported):November 13, 2015 TRANSCONTINENTAL REALTY INVESTORS, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 001-09240 94-6565852 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1reeway, Suite 800 Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code469-522-4200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02.Results of Operations and Financial Condition On November 13, 2015, Transcontinental Realty Investors, Inc. (“TCI” or the “Company”) announced its operational results for the quarter ended September 30, 2015.A copy of the announcement is attached as Exhibit “99.1.” The information furnished pursuant to Item 2.02 in this Form 8-K, including Exhibit “99.1” attached hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section, unless we specifically incorporate it by reference in a document filed under the Securities Act of 1933 or the Securities Exchange Act of 1934.We undertake no duty or obligation to publicly update or revise the information furnished pursuant to Item 2.02 of this Current Report on Form 8-K. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (d) Exhibits. The following exhibit is furnished with this Report: Exhibit Designation Description of Exhibit 99.1* Press Release dated November 13, 2015 *Furnished herewith. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 13, 2015 TRANSCONTINENTAL REALTY INVESTORS, INC. By: /s/ Gene S. Bertcher Gene S. Bertcher, Executive Vice President and Chief Financial Officer 3
